                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 LAWRENCE WHITFIELD,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:19-CV-692-JD-MGG

 DAVID LIBEL, et al.,

                      Defendants.

                                   OPINION AND ORDER

       Lawrence Whitfield, a prisoner without a lawyer, filed a motion for a

preliminary injunction to obtain a copy of the Holy Koran of the Moorish Science

Temple of America. He states that the Holy Koran of the Moorish Science Temple of

America is not available to inmates at the Westville Correctional Facility outside of

religious services. He further states that correctional staff have refused to provide him

with a copy despite providing copies of religious materials to members of other

religions.

       The purpose of preliminary injunctive relief is to minimize the hardship to the

parties pending the ultimate resolution of the lawsuit.” Platinum Home Mortg. Corp. v.

Platinum Fin. Group, Inc., 149 F.3d 722, 726 (7th Cir.1998). “In order to obtain a

preliminary injunction, the moving party must show that: (1) they are reasonably likely

to succeed on the merits; (2) no adequate remedy at law exists; (3) they will suffer

irreparable harm which, absent injunctive relief, outweighs the irreparable harm the

respondent will suffer if the injunction is granted; and (4) the injunction will not harm
the public interest.”Joelner v. Village of Washington Park, Illinois, 378 F.3d 613, 619 (7th

Cir. 2004).

       The Religious Land Use and Institutionalized Persons Act (RLUIPA) prohibits

governmental entities from imposing “a substantial burden on the religious exercise of

a person residing in or confined to an institution . . . unless the government

demonstrates that imposition of the burden on that person is in furtherance of a

compelling governmental interest and is the least restrictive means of furthering that

compelling governmental interest.” 42 U.S.C. § 2000cc-1(a); Holt v. Hobbs, 135 S. Ct. 853

(2015). A restriction imposes a substantial burden on an inmate’s religious practice

when it “seriously violates or contradicts an inmate’s religious beliefs.” West v. Grams,

607 F. App’x 561, 567 (7th Cir. 2015).

       In response to the instant motion, the Warden attests that the Holy Koran of the

Moorish Science Temple of America is available to inmates at the chapel for the

Westville Correctional Facility but that Whitfield cannot access the chapel because he

resides in restricted housing due to misconduct. Inmates are not provided with

religious texts for personal use through State funds but may be provided with religious

texts through donations. Though bibles and traditional Korans have been donated and

are available for personal use, the facility has received no donations of the Holy Koran

of the Moorish Science Temple of America. Correctional officials would allow Whitfield

to purchase the Holy Koran of the Moorish Science Temple of America or to receive a

donation.




                                               2
       The Warden argues that correctional officials are not required to purchase

religious materials for inmates. Whitfield states that he is not asking correctional

officials to purchase the Holy Koran of the Moorish Science Temple of America for him

but instead seeks copies or a loaner. “Directed at obstructions institutional

arrangements place on religious observances, RLUIPA does not require a State to pay

for an inmate’s devotional accessories.” Cutter v. Wilkinson, 544 U.S. 709, 720 n.8 (2005);

see also Henderson v. Frank, 293 F. App’x 410, 413–14 (7th Cir. 2008) (correctional officials

not required to purchase religious texts for Taoist inmate). Though Whitfield asserts

that he is not asking for the Holy Koran of the Moorish Science Temple of America at

the State’s expense, the record demonstrates that correctional officials do not currently

have a copy available for his use in restricted housing. Consequently, for correctional

officials to give or loan him a copy, they would have to either purchase the Holy Koran

of the Moorish Science Temple of America or use office supplies that were purchased

and would need to be replaced with State funds. Because RLUIPA does not require

correctional staff to pay for religious materials, the court DENIES the motion for a

preliminary injunction (ECF 31).

       SO ORDERED on February 14, 2020

                                                      /s/JON E. DEGUILIO
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              3
